

117 HRES 628 IH: Remembering kindness in the United States and affirming our commitment to fostering community and building resiliency through every day acts of kindness.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 628IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Correa submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRemembering kindness in the United States and affirming our commitment to fostering community and building resiliency through every day acts of kindness.Whereas kindness means doing something for someone else with no expectation of anything in return;Whereas kindness can change a family, a neighborhood, a school, a city, a nation, and ultimately, our world;Whereas residents within the United States have a long history of demonstrating kindness daily in their homes, schools, places of faith, businesses, community organizations, and throughout their neighborhoods;Whereas kindness has the power to connect people and to build community and is the mortar that connects and builds the social infrastructure of the United States;Whereas the culture of kindness and compassion can heal our country from within and promote a healthier society;Whereas studies have shown that kindness can improve several aspects of health, mindfulness, self-compassion, compassion toward others, and interpersonal conflict; andWhereas kindness can foster strong bonds that will bring individuals together despite their differences in order to tackle the challenges that face the United States in a nonpartisan manner: Now, therefore, be itThat it is the sense of the House of Representatives that the United States shall recognize kind actions in our country, encourage kindness, spread love, and foster a culture of being kind to one another.